Citation Nr: 1234350	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-35 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee disability (also claimed as shin splints).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran had active service from September 2000 to November 2004.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's right and left knee disabilities originated in service.


CONCLUSION OF LAW

Bilateral knee disability was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given, however, the disposition of the claim decided below, any deficiency in VA's duty to notify or assist the Veteran is harmless error.  The Board notes that the Veteran was advised in May 2008 as to how ratings and effective dates are assigned upon the award of service connection.  See generally, Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Factual Background

The Veteran contends that he served as a clerk with an infantry unit, where he experienced confrontations with the enemy.  He contends that the foot patrols and other rigors of service placed stress on his knees and shins.  

Service treatment records show that, during service, the Veteran complained of knee pain that was considered to likely represent degenerative joint disease and shin splints.  At his October 2004 discharge examination, the Veteran reported painful knee joints and shin splints.

On file are VA and private treatment records covering 2008 and 2009.  The records document that the Veteran complained of bilateral knee and leg pain since about 2003.  He was assessed as having bilateral patellofemoral syndrome.  X-ray studies were normal.  

In a May 2008 statement, Dr. J. Petrucci indicated that the Veteran reported to him that during service, the Veteran began to have significant knee pain.  The Veteran reported that he was unable to undergo an extensive evaluation of the problems in service, but that within one year of his discharge, he was seen by VA.  Dr. Petrucci noted that current X-ray studies of the lower extremities revealed mild chondromalacia of the patella, and mild degenerative changes.  A Magnetic Resonance Imaging study of the right knee showed findings that were possibly consistent with a past injury.  Dr. Petrucci concluded that the Veteran had bilateral patellofemoral pain syndrome with chondromalacia of the patellae and questionable meniscal tear of the right knee.  He concluded that it was likely that the knee pain began in service.

The Veteran was examined by VA in June 2008, at which time he complained of bilateral knee and leg pain.  X-ray studies revealed no identified abnormalities.  The examiner diagnosed bilateral patellofemoral pain syndrome, with no evidence of shin splints.  The examiner noted that the service treatment records showed complaints of knee pain without associated signs, symptoms or physical examination findings to assist in determining the etiology of the pain.  He explained that an opinion or diagnosis as to the source or cause of the knee pain in service, and any relationship to the current knee complaints could not be rendered without resort to mere speculation.  He noted that shin splints usually resolve once the physical demands are curtailed.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2011).  Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service treatment records show that the Veteran was treated for knee pain that was was thought to represent degenerative joint disease and shin splints.  It is unclear whether X-ray studies were taken to confirm those suspicions.  At discharge, the Veteran continued to report lower extremity complaints.

There is no post-service evidence of lower extremity complaints until 2008.  The post-service records document the presence of bilateral patellofemoral pain syndrome, and early degenerative joint disease in the knees.  The records do not document any shin splint residuals.  The Veteran himself maintains that he has continued to experience symptoms in the legs since service.  The Board finds this account to be credible, although the Board does not find the Veteran to be competent to diagnose the specific malady underlying his complaints.  That is, while the Veteran is competent to report pain in his legs, the determination as to whether that represents any residuals of shin splints in addition to knee problems is beyond his capabilities as a layperson.  In this regard, the Board points out that the determination of shin splints typically involves diagnostic studies, as the pathology is unobservable to the naked eye, and especially in light of the knee problems.  Even assuming the Veteran were competent to diagnose shin splint residuals, the probative value of his opinion is outweighed by every X-ray and diagnostic study on file, none of which has referenced any evidence of past or current shin splints.  His opinion is also outweighed by that of the June 2008 VA examiner, who specifically concluded that the Veteran did not have any shin splints.  That examiner clearly has more education, training and experience than the Veteran in diagnosing disorders such as shin splints.

As to the link between the Veteran's current bilateral knee disorders and service, the record contains two conflicting medical opinions.  Dr. Petrucci concluded that the current symptoms were related to the complaints in service, whereas the June 2008 examiner determined that an opinion concerning such a relationship would only be speculative in nature.

The Board notes that Dr. Petrucci's opinion was based on an accurate understanding of the Veteran's medical history, encompassing not only the findings in the service treatment records, but the Veteran's credible account of symptoms since service.  

As to the June 2008 VA examiner's opinion, although he indicated that an opinion could not be offered without resort to speculation, he did not provide any rationale for this conclusion.  Given the absence of any rationale against which to evaluate the probative value of his determination, see Jones v. Shinseki, 23 Vet. App. 382 (2010), the Board finds his opinion is inadequate.

Given that Dr. Petrucci's opinion is supported by the record, the Board finds that the evidence is at least in equipoise in this case, and that service connection for bilateral knee disability is warranted.  According, service connection for bilateral knee disability is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral knee disability is granted.


REMAND

The Veteran contends that he served as a clerk with an infantry unit in service, where he was exposed to noise from rocket-propelled grenades, machine guns, and mortar rounds.

The service treatment records are silent for any findings of diminished auditory acuity reflecting hearing loss for VA purposes.

In a March 2008 statement, Dr. R. Brubaker noted that the Veteran complained of possible hearing loss from noise exposure in service.  Dr. Brubaker indicated that audiometric testing showed hearing loss consistent with military noise exposure, and concluded that it was more likely than not that service acoustic insult was the primary cause of the hearing loss.  Dr. Brubaker did not include the audiometric test results in his statement.

The Veteran was examined by VA in July 2008, at which time he reported service noise exposure from the instruments of combat, and complained of difficulty hearing since service.  Audiometric testing showed that he did not have the requisite puretone decibel loss or speech discrimination scores to establish a hearing disability for VA purposes under 38 C.F.R. § 3.385 (2011).

Following this examination, the Veteran maintains that his hearing has worsened since that time, and specifically argued that the "test" VA gave him does not reflect his current state.

In Palczewski v. Nicholson, 21 Vet. App. 174 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the Court's line of cases describing the requirement of a "contemporaneous" examination on which a service-connected disability rating is applicable to a determination of service connection for hearing loss.  This is because the determination of whether there is a hearing loss for VA purposes is dependent on the particular level of hearing impairment present.  Palczewski, 21 Vet. App. at 180.

In this case, audiometric findings at the last VA examination in July 2008 did not disclose hearing loss for VA purposes.  In the years since that examination, however, the Veteran has alleged that his hearing loss had worsened in severity.  As this alleged worsening potentially represents a diminishment in auditory acuity sufficient to qualify as a hearing loss disability for VA purposes, the Board will remand the case.

As to Dr. Brubaker, given that the audiometric testing results he referenced in his March 2008 statement are clearly relevant, those should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from the Veteran, the RO/AMC should contact Dr. Brubaker and request that he provide a copy of the audiometric test results referenced in his March 2008 correspondence.  The RO/AMC should additionally request that Dr. Brubaker specify whether the Maryland CNC speech test was used in determining any speech discrimination scores on the test.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA audiology examination to determine the nature and etiology of his bilateral hearing loss.  All indicated studies should be conducted.  With respect to any hearing loss identified, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such hearing loss is etiologically related to service or was manifest within one year of discharge therefrom.  The examiner must provide a full rationale for each opinion offered.  The claims file must be made available to the examiner for review.

3.  Thereafter, the RO should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


